DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0056077 to Dadashian in view of Improved adhesion at titanium surfaces via laser-induced surface oxidation and roughening to Zimmerman (provided by applicant).
Regarding claim 12 Dadashian discloses treating a contoured surface (106, Fig. 3) of titanium [0018] with a leading and trailing edge (Fig. 3) and uses a fiber laser [0028] to improve bonding characteristics of the surface(s) [0028]; the laser treatment can be direct laser pulses [0029]; the laser treatment is for adhesion of two parts [0005], but Dadashian does not disclose an oxide layer with a nanoscale open porous morphology. 
However, Zimmerman also treats titanium with laser treatment (abstract) and notes that titanium is used for medical and aerospace items (introduction); the laser treatment creates a nanostructured oxide layer (introduction) that includes open pores (results and discussion, p. 758); the nanostructured oxide resists hydrothermal aging and avoids maximum load reduction when the substrates are adhesively attached with an epoxy-based adhesive (results and discussion, p. 759 and abstract). The oxide layer has increased pores with treatment and shows pores to more than a depth of a few micrometers (Fig. 4) while the layer is only a few micrometers (end of p. 758).
The advantage of utilizing a nanostructured oxide and adhesive on titanium in aerospace applications is to resist hydrothermal aging and avoid maximum load reduction. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Dadashian by utilizing a nanostructured oxide and adhesive on titanium in aerospace applications as in Zimmerman in order to resist hydrothermal aging and avoid maximum load reduction.
Regarding claims 13 and 14 Zimmerman further discloses removing surface oxide contaminants before forming the new oxide layer (results and discussion, p. 757).
Regarding claims 15 Zimmerman further discloses that a titanium oxide layer is ~ 200 nm (results and discussion, p. 759).
Regarding claims 16 and 17 Zimmerman further discloses that the adhesive infiltrates an accessible exposed oxide surface (results and discussion, p. 758-759).
Response to Arguments
Applicant argues that Zimmerman does not disclose a nanoscale open porous morphology throughout an entirety of a thickness of the produced oxide layer. The examiner respectfully disagrees. Zimmerman discloses that the layer is a few micrometers thick as has been discussed, therefore no matter the pore size or depth, any pores present must also be on the nanoscale. The pores are also present across the whole sample/substrate as evidenced by p. 758, more specifically since the treated area of the substrate is the same material treated in the same way, then the result will be the same as the small sample in Fig. 4. The rejections are respectfully maintained.
	Claims 1, 18, and their respective dependent claims are allowable over the art for the reasons as in the interview summary mailed on 26 April 2022. Additionally, regarding claim 23, the art does not disclose that a produced oxide thickness is a distance present from an exposed surface of the produced oxide layer inward to an underlying portion of the titanium substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761